           Case 1:20-cv-09224-VEC Document 37 Filed 09/15/21 Page 1 of 1

                                                                                  USDC SDNY
                                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                     DOC #:
-------------------------------------------------------------- X                  DATE FILED: 
SANCAK DAVARCI and JOSEPH CHAMBERS,                            :
individually and on behalf of all others similarly             :
situated,                                                      :          20-CV-9224 (VEC)
                                                               :
                                             Plaintiffs,       :               ORDER
                                                               :
                                                               :
                           -against-
                                                               :
                                                               :
UBER TECHNOLOGIES, INC.,                                       :
                                                               :
                                             Defendant.        :
-------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 20, 2021, the Court granted Defendant’s motion to compel

arbitration (Dkt. 34);

        WHEREAS all proceedings in this matter have been stayed since the Court’s August 20,

2021, order pending completion of arbitration (Dkt. 34); and

        WHEREAS the Court has not yet received any update on the status of arbitration;

        IT IS HEREBY ORDERED that Plaintiffs and Defendant must submit to the Court a

joint update on the status of arbitration no later than October 1, 2021. Thereafter, Plaintiffs and

Defendant must file bi-monthly status updates on arbitration, to be filed on the first of the month,

or if the first of the month is a weekend or a holiday, the first business day thereafter.

SO ORDERED.

                                                                   ________________________
                                                                   ___________________
                                                                                    _______
                                                                                    __
Date: September 15, 2021                                             VALERIE CAPRONI
        New York, New York                                         United States District Judge
